UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (2.1%) AeroVironment, Inc. (NON) (S) 86,400 $1,870,560 Alliant Techsystems, Inc. 35,000 2,265,200 Cubic Corp. 39,700 1,865,900 Hexcel Corp. (NON) 76,200 2,041,398 Air freight and logistics (0.4%) Forward Air Corp. 42,000 1,558,620 Airlines (1.4%) Allegiant Travel Co. (S) 40,400 3,008,588 Spirit Airlines, Inc. (NON) 112,000 2,171,680 Auto components (0.7%) Autoliv, Inc. (Sweden) (S) 18,203 1,197,757 BorgWarner, Inc. (NON) (S) 19,523 1,448,216 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 10,900 705,557 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. (NON) (S) 38,861 1,672,577 Capital markets (2.6%) E*Trade Financial Corp. (NON) 116,000 1,230,760 SEI Investments Co. 192,000 5,176,320 Waddell & Reed Financial, Inc. Class A (S) 77,922 3,093,503 Chemicals (4.5%) Albemarle Corp. (S) 29,900 1,833,169 Ashland, Inc. (S) 23,019 1,807,222 Eastman Chemical Co. 25,138 1,788,569 FMC Corp. 21,006 1,291,239 Innophos Holdings, Inc. (S) 41,900 2,118,883 International Flavors & Fragrances, Inc. (S) 28,562 2,011,622 Methanex Corp. (Canada) 78,759 2,823,904 Valspar Corp. 44,554 2,953,039 Commercial banks (9.0%) Associated Banc-Corp. 131,600 1,877,932 Bancorp, Inc. (The) (NON) (S) 267,886 3,155,697 Bank of Hawaii Corp. (S) 39,000 1,875,510 Bank of the Ozarks, Inc. 52,400 1,903,168 BOK Financial Corp. 40,100 2,247,605 Bond Street Holdings, LLC 144A Class A (F) (NON) 38,819 834,609 City National Corp. (S) 39,118 2,071,689 Commerce Bancshares, Inc. (S) 61,845 2,322,280 Cullen/Frost Bankers, Inc. (S) 18,474 1,087,934 East West Bancorp, Inc. 138,232 3,241,540 F.N.B. Corp. 155,100 1,797,609 First Citizens BancShares, Inc. Class A 13,844 2,413,840 National Bank Holdings Corp. Class A 66,250 1,195,813 OmniAmerican Bancorp, Inc. (NON) 48,100 1,193,361 Popular, Inc. (Puerto Rico) (NON) 96,760 2,597,038 Signature Bank (NON) (S) 13,600 1,005,448 SVB Financial Group (NON) 17,836 1,183,775 Valley National Bancorp (S) 127,898 1,252,121 Commercial services and supplies (0.6%) Tetra Tech, Inc. (NON) 78,900 2,261,274 Communications equipment (1.8%) F5 Networks, Inc. (NON) 27,200 2,852,736 Netgear, Inc. (NON) (S) 43,700 1,534,307 Polycom, Inc. (NON) 211,754 2,335,647 Construction and engineering (0.7%) Primoris Services Corp. 144,100 2,763,838 Consumer finance (0.6%) Portfolio Recovery Associates, Inc. (NON) (S) 19,600 2,096,220 Containers and packaging (0.4%) Boise, Inc. 168,000 1,386,000 Diversified consumer services (2.1%) H&R Block, Inc. 78,826 1,794,868 Hillenbrand, Inc. 76,800 1,900,800 Sotheby's Holdings, Inc. Class A (S) 110,672 3,975,338 Diversified financial services (0.8%) CBOE Holdings, Inc. 55,700 1,887,116 MSCI, Inc. Class A (NON) (S) 34,800 1,174,152 Electric utilities (1.0%) FirstEnergy Corp. (S) 27,883 1,128,983 Pepco Holdings, Inc. (S) 53,200 1,038,464 PNM Resources, Inc. (S) 68,177 1,456,261 Electrical equipment (2.5%) AMETEK, Inc. (S) 49,960 2,047,860 AZZ, Inc. 78,400 3,354,736 Brady Corp. 64,200 2,239,938 Hubbell, Inc. Class B 17,715 1,612,951 Electronic equipment, instruments, and components (0.9%) FLIR Systems, Inc. 77,000 1,830,290 MTS Systems Corp. 26,400 1,500,840 Energy equipment and services (3.5%) Atwood Oceanics, Inc. (NON) 40,800 2,153,016 Helix Energy Solutions Group, Inc. (NON) 86,500 2,051,780 Key Energy Services, Inc. (NON) (S) 253,258 2,058,988 Oil States International, Inc. (NON) 21,051 1,633,137 Parker Drilling Co. (NON) 375,629 2,111,035 Superior Energy Services, Inc. (NON) 64,600 1,613,062 Unit Corp. (NON) 31,151 1,499,298 Food and staples retail (0.2%) Nash Finch Co. 36,823 764,814 Food products (0.4%) Fresh Del Monte Produce, Inc. 59,500 1,567,825 Health-care equipment and supplies (1.2%) Cyberonics, Inc. (NON) 21,900 949,584 Hill-Rom Holdings, Inc. 54,446 1,806,518 SurModics, Inc. (NON) 67,951 1,638,299 Health-care providers and services (5.8%) Amedisys, Inc. (NON) (S) 143,209 1,592,484 AMN Healthcare Services, Inc. (NON) 172,166 2,091,817 Chemed Corp. (S) 39,100 2,954,005 Coventry Health Care, Inc. 48,300 2,213,589 Health Net, Inc. (NON) 45,000 1,224,000 Healthways, Inc. (NON) (S) 244,285 2,569,878 Kindred Healthcare, Inc. (NON) (S) 161,600 1,742,048 LifePoint Hospitals, Inc. (NON) 25,000 1,092,750 Molina Healthcare, Inc. (NON) 117,767 3,381,091 Omnicare, Inc. (S) 53,189 2,071,712 Universal American Corp. 77,700 728,049 Hotels, restaurants, and leisure (1.7%) Cheesecake Factory, Inc. (The) (S) 59,704 1,979,785 Choice Hotels International, Inc. (S) 55,450 1,998,418 Panera Bread Co. Class A (NON) 14,694 2,348,248 Household durables (2.3%) Harman International Industries, Inc. (S) 30,020 1,344,296 iRobot Corp. (NON) 50,327 1,151,482 Jarden Corp. (NON) 33,600 1,977,024 Lennar Corp. Class A 62,735 2,606,012 NVR, Inc. (NON) 1,469 1,512,571 Household products (0.6%) Energizer Holdings, Inc. 25,300 2,201,353 Insurance (5.2%) American Financial Group, Inc. 26,183 1,114,348 Amtrust Financial Services, Inc. (S) 61,900 2,057,556 Aspen Insurance Holdings, Ltd. (S) 36,975 1,261,217 Assurant, Inc. 46,600 1,781,984 Endurance Specialty Holdings, Ltd. 26,479 1,136,479 Fidelity National Financial, Inc. Class A (S) 56,490 1,417,899 HCC Insurance Holdings, Inc. (S) 31,007 1,199,351 Horace Mann Educators Corp. 59,400 1,291,356 Protective Life Corp. 37,500 1,186,500 Stancorp Financial Group (S) 29,722 1,155,889 Torchmark Corp. (S) 33,100 1,844,001 Validus Holdings, Ltd. 48,900 1,780,449 W.R. Berkley Corp. 46,187 1,901,519 Internet software and services (2.7%) IAC/InterActiveCorp. 45,329 1,869,821 j2 Global, Inc. 66,500 2,116,030 Liquidity Services, Inc. (NON) 29,600 943,352 Open Text Corp. (Canada) (NON) (S) 42,200 2,462,370 ValueClick, Inc. (NON) (S) 122,037 2,498,097 IT Services (2.5%) Alliance Data Systems Corp. (NON) (S) 15,628 2,462,973 Broadridge Financial Solutions, Inc. 78,600 1,852,602 Global Payments, Inc. 51,695 2,546,496 NeuStar, Inc. Class A (NON) 56,026 2,529,014 Leisure equipment and products (0.5%) Polaris Industries, Inc. (S) 20,785 1,810,166 Life sciences tools and services (1.3%) Bio-Rad Laboratories, Inc. Class A (NON) 24,200 2,753,718 Parexel International Corp. (NON) (S) 65,000 2,200,250 Machinery (3.1%) Actuant Corp. Class A (S) 61,300 1,807,124 AGCO Corp. (NON) 36,028 1,909,484 Gardner Denver, Inc. 19,934 1,402,756 Kennametal, Inc. (S) 46,400 1,902,864 Oshkosh Corp. (NON) 60,354 2,364,670 WABCO Holdings, Inc. (NON) 35,300 2,211,898 Media (0.5%) Valassis Communications, Inc. 69,870 1,960,552 Metals and mining (1.2%) IAMGOLD Corp. (Canada) 175,800 1,450,350 Reliance Steel & Aluminum Co. 45,517 2,945,860 Multi-utilities (0.3%) Black Hills Corp. (S) 31,900 1,287,165 Multiline retail (0.8%) Big Lots, Inc. (NON) (S) 96,841 3,113,438 Oil, gas, and consumable fuels (3.5%) Berry Petroleum Co. Class A (S) 43,705 1,609,218 Cabot Oil & Gas Corp. 32,128 1,695,716 HollyFrontier Corp. 56,400 2,945,208 SM Energy Co. 34,400 2,000,704 Stone Energy Corp. (NON) (S) 48,700 1,095,750 Tesoro Corp. 50,500 2,458,845 Whiting Petroleum Corp. (NON) 25,028 1,190,832 Paper and forest products (1.4%) Domtar Corp. (Canada) (S) 37,000 3,079,510 Schweitzer-Mauduit International, Inc. 52,300 2,130,702 Personal products (0.8%) Inter Parfums, Inc. 128,924 2,798,940 Pharmaceuticals (1.1%) Endo Health Solutions, Inc. (NON) 48,944 1,549,567 Impax Laboratories, Inc. (NON) 120,100 2,421,216 Professional services (1.6%) Exponent, Inc. (NON) 35,900 1,755,151 Towers Watson & Co. Class A 36,800 2,247,744 TrueBlue, Inc. (NON) 105,654 1,816,192 Real estate investment trusts (REITs) (5.4%) Brandywine Realty Trust 147,400 1,876,402 DiamondRock Hospitality Co. 184,011 1,678,180 Highwoods Properties, Inc. (S) 52,100 1,875,600 Hospitality Properties Trust 92,394 2,330,177 Kimco Realty Corp. (S) 58,022 1,205,117 LaSalle Hotel Properties 86,394 2,358,556 Liberty Property Trust 48,800 1,911,496 Mack-Cali Realty Corp. 66,700 1,812,239 National Health Investors, Inc. (S) 20,462 1,302,406 Omega Healthcare Investors, Inc. (S) 74,742 1,910,406 Piedmont Office Realty Trust, Inc. Class A 95,000 1,836,350 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. (S) 22,200 2,045,508 Road and rail (1.5%) Heartland Express, Inc. 144,100 1,992,903 Landstar Systems, Inc. 64,200 3,661,968 Semiconductors and semiconductor equipment (3.2%) KLA-Tencor Corp. (S) 35,326 1,939,751 Lam Research Corp. (NON) 60,468 2,487,654 Omnivision Technologies, Inc. (NON) (S) 120,900 1,858,233 Silicon Laboratories, Inc. (NON) (S) 45,300 1,976,892 Skyworks Solutions, Inc. (NON) 84,206 2,015,892 Teradyne, Inc. (NON) (S) 106,900 1,727,504 Software (3.2%) ANSYS, Inc. (NON) 16,935 1,246,416 Autodesk, Inc. (NON) 68,000 2,643,840 FactSet Research Systems, Inc. (S) 14,808 1,370,036 Manhattan Associates, Inc. (NON) 32,100 2,199,171 Synopsys, Inc. (NON) 76,131 2,545,821 TIBCO Software, Inc. (NON) 84,598 1,982,977 Specialty retail (3.4%) Aaron's, Inc. 63,614 1,886,155 Aeropostale, Inc. (NON) (S) 85,723 1,159,832 Buckle, Inc. (The) (S) 37,538 1,756,028 Cato Corp. (The) Class A (S) 46,644 1,285,975 Francesca's Holdings Corp. (NON) (S) 75,012 2,130,341 Guess?, Inc. (S) 68,184 1,847,105 Jos. A. Bank Clothiers, Inc. (NON) (S) 59,263 2,402,522 Textiles, apparel, and luxury goods (2.2%) Crocs, Inc. (NON) 150,045 2,229,669 Deckers Outdoor Corp. (NON) (S) 37,156 1,484,382 Iconix Brand Group, Inc. (NON) (S) 96,173 2,312,961 Steven Madden, Ltd. (NON) 46,403 2,138,250 Thrifts and mortgage finance (0.8%) Provident New York Bancorp 149,598 1,335,910 Simplicity Bancorp, Inc. (S) 116,496 1,679,872 Tobacco (0.3%) Universal Corp. (S) 17,594 956,762 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 8,997 711,836 Total common stocks (cost $284,473,096) SHORT-TERM INVESTMENTS (23.8%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 15,261,606 $15,261,606 Putnam Cash Collateral Pool, LLC 0.18% (d) 73,210,489 73,210,489 Total short-term investments (cost $88,472,095) TOTAL INVESTMENTS Total investments (cost $372,945,191) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ”, references to “Putnam Management” represent “Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC” and references to “OTC”, if any, represent “over-the-counter”. (a) Percentages indicated are based on net assets of $371,030,459. (b) The aggregate identified cost on a tax basis is $373,813,050, resulting in gross unrealized appreciation and depreciation of $78,815,533 and $8,730,661, respectively, or net unrealized appreciation of $70,084,872. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $11,397,570 $63,163,539 $59,299,503 $13,728 $15,261,606 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $71,742,467. The fund received cash collateral of $73,210,789, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $52,752,191 $— $— Consumer staples 8,995,251 — — Energy 26,116,589 — — Financials 91,367,198 834,609 — Health care 36,653,152 — — Industrials 52,847,133 — — Information technology 53,328,762 — — Materials 27,620,069 — — Utilities 4,910,873 — — Total common stocks — Short-term investments $15,261,606 $73,210,489 $— Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
